Citation Nr: 0936239	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-13 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for nervous disorders 
(anxiety, panic, depressive), claimed secondary to service-
connected disabilities.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a heart condition, 
claimed secondary to service-connected disabilities.

4. Entitlement to service connection for a disability 
manifested by head pains.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from March 1961 to 
March 1963.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1996 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The claims file was later 
transferred to the San Juan, Puerto Rico, RO.

In pertinent part of an October 1996 rating decision, the RO 
denied service connection for generalized anxiety disorder 
and for pathology manifested by head pains.  In pertinent 
part of an August 2003 rating decision, the RO denied service 
connection for hypertension and for a heart condition.  

In January 2008, the Board adjudicated several issues, but 
remanded the above-listed issues for development.  

Service connection for hypertension and a heart condition, 
claimed secondary to service-connected disabilities, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The current Axis I diagnoses are alcohol dependence and 
generalized anxiety disorder with panic attacks.  

2.  Alcohol dependence and generalized anxiety disorder with 
panic attacks represent distinct, separate, and unrelated 
entities.  

3.  Competent medical evidence associates alcohol dependence, 
generalized anxiety disorder, and panic attacks with a 
service-connected disability.

4.  There is competent medical evidence of a diagnosis of 
tension-type headaches. 

5.  Competent medical evidence dissociates tension-type 
headaches from active military service and a service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for alcohol 
dependence and for generalized anxiety disorder with panic 
attacks are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.301, 3.303, 
3.310 (2008).

2.  A disability manifested by head pains was not incurred in 
active service nor is it secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, adequate notice was provided in March 2006 and 
in April 2008.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In the 
present case, the unfavorable decision that is the basis of 
this appeal had been decided and appealed prior to the 
enactment of the current section 5103(a) requirements.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
decision, VA did not err in not providing such notice.  
Rather, the claimant has the right to a content-complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  The Board remanded the case in January 2008, 
adequate notice was supplied to the Veteran in April 2008, 
and the RO issued an SSOC discussing the evidence in May 
2009.  Thus, VA's duty to notify has not been satisfied.  

VA also has a duty to assist the claimant in the development 
of his claims.  This duty includes assisting in obtaining 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has obtained VA and private medical reports and has 
examined the claimant.  The claimant declined an opportunity 
for a hearing.  Neither the claimant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claims and adjudication may proceed without unfair 
prejudice to the claimant.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110 (West 
2002), 38 C.F.R. § 3.303(a) (2008).  However, no compensation 
shall be paid if the disability is a result of the person's 
own misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110.

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

VA regulations provide that alcohol and drug abuse are 
generally considered to be "willful misconduct"; however, 
organic diseases and disabilities which a secondary result of 
the chronic use of drugs and infections coinciding with the 
injection of drugs secondary to this misconduct "will not be 
considered of willful misconduct origin."  38 C.F.R. 
§ 3.301(c) (3).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service treatment 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, he will not be afforded this 
consideration.  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

38 C.F.R. § 3.310 was amended effective October 10, 2006; 
however, because the secondary service connection claims were 
received prior to October 10, 2006, the earlier version may 
be used.

Nervous Disorder

The Veteran seeks service connection for any nervous disorder 
found secondary to service-connected disability.  According 
to a January 2009 VA mental disorders compensation 
examination report, the listed diagnoses (in order) are: 
alcohol dependence; and, generalized anxiety disorder with 
panic attacks.  The examining psychiatrist dissociated 
alcohol dependence from generalized anxiety disorder, stating 
that the two diagnoses were distinct, separate, and unrelated 
entities.  The psychiatrist concluded, "The neuropsychiatric 
disorder was at least as likely as not (50 percent 
probability) caused by or a result of the service-connected 
disabilities: left radius and ulna fractures."  The examiner 
supported this opinion by noting that there was no evidence 
of psychiatric complaints prior to, during, or within a year 
of discharge from, active service and that the service-
connected disabilities had produced marked functional 
impairment.  

In a May 2009 supplemental statement of the case (SSOC), the 
AOJ found the above medical opinion unpersuasive on the basis 
that it controverted earlier-dated evidence.  The Board, 
however, finds the new opinion sufficiently persuasive to 
award service connection, as it is based on correct facts and 
is supported by rationale.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (a medical opinion that contains only 
data and conclusions is accorded no weight); also see 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion 
based upon an inaccurate factual premise has no probative 
value).  The opinion is particularly persuasive because 
additional painful orthopedic disabilities have become 
service-connected.  Because the favorable opinion is at least 
as persuasive as any negative medical evidence of record, 
relative equipoise exists.  After considering all the 
evidence of record, the Board finds that the evidence is at 
least in relative equipoise.  The benefit of the doubt 
doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  Service connection for 
generalized anxiety disorder with panic attacks will 
therefore be granted.

With respect to service connection for the primary Axis I 
diagnosis of alcohol dependence, service connection must be 
granted because this disability has been associated with and 
therefore secondary to a painful service-connected 
disability.  

While service connection for alcohol abuse is barred by 
38 U.S.C.A. § 1110 ("...no compensation shall be paid if the 
disability is the result of the person's own...abuse of alcohol 
or drugs."), disabilities that are a secondary result of 
chronic alcohol use are available for service connection and 
disability due to chronic alcohol use, "...will not be 
considered of willful misconduct origin."  38 C.F.R. § 3.301 
(c) (2).  Therefore, the evidence for service connection for 
alcohol dependence is at least in relative equipoise and the 
benefit of the doubt doctrine must be applied.  38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  Service connection for 
alcohol dependence will therefore be granted.

Head Pains

The Veteran seeks service connection for a disability 
manifested by head pains. VA outpatient treatment reports 
dated in the mid 1990s note headaches along with orthopedic 
pains, but do not suggest a relationship between them.  In 
January 2009, the Veteran underwent a VA neurological 
compensation examination.  The physician offered a diagnosis 
of tension-type headaches that arose "about eight years 
ago."  The physician then dissociated these headaches from 
naproxen and orphenadrine citrate, the medications taken for 
service-connected disabilities.  The rationale offered was 
that naproxen and orphenadrine citrate are used to treat 
tension-type headaches.  Therefore, they do not cause or 
aggravate them.  

The above-stated medical opinion is persuasive, as it based 
on correct facts and is supported by a rationale.  Nieves-
Rodriguez; Reonal, both supra. 

While the Veteran has provided lay evidence of a link, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is of 
little value because the medical diagnosis does not support 
the Veteran's theory of service connection.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for a disability manifested by head 
pains is therefore denied.  


ORDER

Service connection for alcohol dependence and for generalized 
anxiety disorder with panic attacks is granted.

Service connection for a disability manifested by head pains 
is denied. 


REMAND

The Court held that when the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In a January 2008 remand instruction, the Board requested a 
medical opinion addressing the etiology of coronary artery 
disease and hypertension.  In January 2009, a VA physician 
examined the Veteran and determined that coronary artery 
disease and hypertension were not caused by the use of 
Vioxx(r).  The physician noted that Vioxx(r) was taken off the 
market in 2004 because a medical link between its use and 
certain pathology was discovered.  Unfortunately, the 
physician did not address the issue of aggravation.  Prior to 
adjudication, it would be helpful if the physician would 
offer an opinion addressing the likelihood that Vioxx(r) has 
aggravated coronary artery disease and/or hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the 
January 2009 VA examining cardiologist to 
offer an addendum medical opinion.  The 
cardiologist is asked to do the 
following:

I.  Note a review of the claims 
files. 

II.  Offer an opinion addressing 
whether it is at least as likely as 
not (50 percent or greater 
probability) that Vioxx(r) or other 
medication taken for service-
connected disabilities has 
aggravated the Veteran's coronary 
artery disease and/or hypertension.

The physician should offer a rationale 
for any conclusion.  If any question 
cannot be answered, the physician should 
state the reason.  If the requested 
physician is not available, a qualified 
substitute may be used.  The Veteran may 
be re-examined if necessary. 

2.  Following the above, the AOJ should 
review all relevant evidence and 
readjudicate the service connection 
claims.  If the desired benefits are not 
granted, an appropriate SSOC should be 
issued.  The Veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to 
report for a scheduled VA examination without good cause may 
have adverse consequences on his claims.  38 C.F.R. § 3.655 
(2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


